Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 1 of 39 PageID 289

                                                                                         l_


     1(|NTERV|EWoFJoHNMoBLEY,JR.,#6:20-CR-98-oRL41EJK,08/06/16)

     z   (The following mav contain unintelligible ormisunderstood words due to the
                                                                                    was a
     r   iecoroing quitity-rn" parties continually talked over each other and there
     4   lot of raspy noise into the mic)
     5

     e           JO = OFFICER JOHN            O'FERRELL          JM = JOHN MOBLEY' JR'

     r                      VOICE
                 EV = ELECTRONIC                                 SH = SHAKERIA

     8           SA = SAGER RR = RICK                            HH = HILLARY HINES

     sJo:A||right.So|etmereadthesetoyou.''Youhavetherighttoremain
    losi|ent.Anythingyousaycanandwi||behe|dagainstyouinacourtof
    11|aw.Youhavetherighttota|ktoalawyerandhavehimpresentwith
    :.2youwhi|eyou'rebeingquestioned.|fyoucannotaffordtohirea|awyer,
    r-3    one will be appointed to represent you before any questioning if you

    L4     wish. You can decide at any time to exercise these rights and not

    r-5    answer any questions or make any statements'" All right? John, do

    LG     you understand, uh, each of these rights I've read to you?

    17 JM: Yes, sir.
    18 JO: Having these rights in mind, do you wish to talk to me about what's
    L9     going on here today?

    20 JM: Yes, sir.
    2r JO: Okay. Tell me, uh -- tell me what's going on. l'll let you explain it in
    22     your own words first.

    23 JM: Honestly, I've always wanted to be a cop.
    24 JO: You have? Okay?
    25 JM: So, I mean, l've done some wrong in my life, but -
    26 JO: Yes, sir.

          American High-Tech Transcription ard Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 2 of 39 PageID 290

                                                                                        2

                                                                       just about you
    t-   JM: -     I've always wanted to help people' So' I mean' it's

    2            guys get respect, so       -
    :    JO:     Right.

    a    JM:     And | - I look    -   | like that' so   -
    s   JO: Sure.
    e   JM: - that's whY I did it, honestlY'
     z  JO: That's why you what, did what, put all the gear on?
     a  JM: Yes, sir.
     g  JO: Where'd You get all this stuff?
    1o JM: Just bought it through Amazon.
    r-1 JO: Did you?
    12 JM: Yes, sir.
    13 JO: Even the shirt that says "police"?
    !4 JM: Yes, sir.
    15 JO: Okay. That set you back a pretty good amount. Some nice equipment
    16      you have there. That's all - that's all pretty brand-new. How long have

    Li      you had that stuff?

    18 JM: About a month.
    ls JO: About a month?
    20 JM: Yeah.
    2r JO: Now, where'd - where'd the gun come from?
    22 JM: I bought that from Walmart.
    23 JO: From Walmart?
    24 JM: Yes, sir.

          American High-Tech Transcription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 3 of 39 PageID 291
                                                                                      J

    r JO: Did You know, though, that You -
    2 JM: I didn't know that carrying that was against the law l didn't'
     3 JO: Oh.
     4 JM: That I didn't know. (Phone ringing)'
     5 Jo: This is officer o'Ferre||. Yes, ma'am. oh, rea||y? Yeah' that.s what   I




     5needrightthere'too.So,uh,he.s-John.sbeingcooperativehere.
     zHe'sexp|aininghe-hehasa|otofrespectforpo|iceofficersand
     aa|wayswantedtobeone.Sowe're-.we.reta|kingaboutitrightnow.
     e     All right. Thank you, Steph. Bye-bye.

    10             All right, So -- so what were you in prison for?

    11 JM: What was I in Prison for?
    L2 JO: Yeah.
    13 JM: I had a fleeing and eluding charge.
    !4 JO: Fleeing and - what county was that out of, or what city?
    1s JM: Uh, Orange CountY.
    LG JO: Orange CountY?
    L7 JM: Yes, sir.
    18 JO: So how long did you - how much prison time did you do?
    L9 JM: Uh, l was given - what was it? Almost five years for it'
    20 JO: Five years? How much time did you do?
    2r JM: Two and a half on it, but I had -- | did like Z00-and-something in county
    22     jail, though, too.

    23 JO: Gotcha. What, uh - where'd -- where'd you do, uh, the prison time at,
    24     what institution?



          American High-Tech Transcription and Reporting, lnc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 4 of 39 PageID 292



    1     JM: Gainesville Work CamP'
    2     JO: Oh, You did it uP here'
    r     JM: Yes, sir'
    4     JO: So are You from Orlando, then, or -
    s     JM: OriginallY, Yes, sir.
     6JO:Oh,sowhenyougotoutfromhere,didyoujustdecidetostayhereor-
     7-
     e JM: I've been working here.
     g JO: Oh, Yeah? Where You work at?
    10 JM: A vet hosPital.
    r-1 JO: Oh, Yeah? Which one?
    L2 JM: l'd rather not saY on that one.
    13 JO: Oh, okaY. No, no. That's cool.
    !4 JM: I don't want to embarrass my boss, that's all.
    1s JO: Well, l'm not calling - I'm not calling your boss. That's between you
    i-5     and him or her. That's not, uh - that's not my - my gig. Okay? | don't

    I7
    18     JM: ljust let a lot of people down. That's all I can say.
    Le     JO: You let a lot of people down you think?
    20     JM: Oh, yeah.
    2L     JO: Well, you know, sometimes you have to learn from your mistakes and
    22             move on, you know? Uh, did, uh            -    what were you doing, just shopping

    23             here todaY?

    24     JM:     I   was just shopping. I didn't say anything. I just walked in there, just



           American High-Tech Trarscription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 5 of 39 PageID 293

                                                                                 5


    1      getting something to eat and that was it'

    z JO: Oh, You were eating in -
    3 JM: I was buYing something to eat'
    + JO: Oh, You were buYing something'
    s JM: Yes, sir.
    6 JO: Um, now, some lady saw you in the parking lot' uh' with your gun'
     z JM: She saw me getting off the scooter'
     8 JO: She saw You getting off -
     9 JM: Yes, sir.
    10 JO: Next to You or something?
    11 JM: She was - uh, had to be parked next to me'cause l was getting off the
    12      scooter.

    13 JO: Gotcha.
    L4 JM: 'Cause I didn't brandish at nobody. I didn't -
    1s JO: No, no.
    16 JM: I didn't Point it at nobodY.
    1-7 JO: No, that's not what she said. She just said she saw you wearing a gun.
    18 JM: Okay.
    i-e JO: (Unintelligible). She didn't know.
    20 JM: Okay.
    2L JO: Youcould have been - you could have been, you know, somebody
    22      that, uh - an offduty officer or something and then it would have been -

    23      - or even if you had a coneealed weapons permit, um -- um, you know,

    24      that would have been, um, permissible, but, you know, obviously you



          American High-Tech Transcription and Reporting, Inc
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 6 of 39 PageID 294

                                                                                   o

                                                       you've been in  prison
    1      can't get a concealed weapon permit since

           before, since you been convicted of fe|ony crimes.
                                                                 okay? Did you not
    2
    r      knowthat?

    a JM: I didn't know that I couldn't carry a BB gun' no' sir'
     s JO: Anykindofweapon' I mean,you had-youhadanASP' Oh' yeah'
     o      absolutelY, absolutelY.
                                                                                you
     z             So, um, John, I don't know if you heard the officer say that

     8      can't come back to this Publix Okay?

     9 JM: Yes, sir.
    10 JO: Um, they want you trespassed. So just -
    11 JM: Not a Problem'
    12 JO: Just don't come back here.
    13 JM: That's - that's -
     4 JO: 'Cause I'm gonna enter it that way l've told you now, because the
    '1




    15       manager wanted us to tell you and -

    L6 JM: That's understandable, sir.
    r7 JO: You know what I'm saYing? So -
    r-8 JM: Yes, sir. ProbablY was meant.
    !9 JO: Say again, bro
    20 JM: I said it was just probably meant for me to get caught in trouble.
    21 JO: Well, I can that it does, you know. And I think that's a good thing, you
    22       know. You just have to understand that, you know, you can't - you

    23       know, you can't do that. There are - there are a lot of other admirable

    24       professions out there in this world. Okay?



          American High-Tech Transcription and Reporting, lnc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 7 of 39 PageID 295



    rJM:|sitawaywnenwegettothejai||cantakethisshirtoff,though,soat
    z            least   -
    3     JO: Well, I have to take Your shirt
    4     JM: I mean -
    s     JO: That shirt is gonna be evidence'
    s     JM: I mean, I don't -
    7     JO: So Yeah.
    a     JM: I understand that, but I just don't want -.
     gJo:Um,no.We'regonna|eaveyourjacketon,coveringthosewords,ti|l

    10            we get, um, in a, uh -- in an area where it's a little more' uh --'cause'

    r-1           see, I'm not gonna let you       -   I'm not gonna make you walk around

    12            without a shirt on. OkaY?

    l-3   JM: I aPPreciate that'
    L4    JO: They're gonna give you, uh, some clothes out there anyway'
    1s    JM: 'Cause, I mean, I know you was kind of mad. You was standing there'
    15             So you was like, "Oh, l'm gonna tell all the guys." I mean --

    r7     JO:    Yeah. l'm not gonna do that to you. You know, it's none of their

    18             business. Do you still live on 39th Avenue?

    19     JM: Yeah. I live right around the corner.
    20     JO: Apartment number 6?
    2r     JM: Yes, sir. I got two dogs there, so that's why it was kind of important.
    22             needed to make       -
    23     JO: Well, l'll tell you what, before we (unintelligible).
    24     JM: I mean, if you go in -

           American High-Tech Transcription and Reporting, Inc
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 8 of 39 PageID 296

                                                                                         o

     r JO:       (Unintelligible) or anYthing?

     zJM:No,sir.lfyougointhere,youcantextShakeriaorjustsay"'Hey'l'm
     :           going to jail."

     4    JO: I'm gonna pull it up and we'll do it together here'
     s    JM: lt should come -- okay. They turned it off' that's why'
     o    JO: Yeah. No, I turned it off
     7    JM: Oh, okay.
     8    JO: lt has to be turned off before we go into the jail. Are you still 6 foot, 200
     r            pounds?

    10  JM: Uh, 215, yes, sir.
    1i- JO: 215? Are you manied?
    12  JM: No, sir.
    13  JO: What kind of tattoos do you have?
    14  JM: Just one.
    l-5 JO: Where's it at?
    rG  JM: Right arm, upper right arm, says "Shakeria." S-H-A-K-E-R-|-A.
    li  JO: Okay. Upper right arm or upper left arm?
    18  JM: Right.
    l-9 JO: Right arm. lt says the word "Shakeria"? Spell it for me.
    20  JM: S-H-A-K-E-R-|-A.
    21- JO: And where were you born at?
    22 JM: Jacksonville, Florida.
    23 JO: ls your number still 363-4901?
    24 JM: Yes. sir. Man, those hurt.

          American High-Tech Transcription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 9 of 39 PageID 297


     1   JO: Yeah, don't sit on them 'cause that - that is gonna hurt you.
     z   JM: lt's just on really tight, that's all.
     s   JO: No, we fitted them, 'cause they wouldn't be tight. There was room. lf
     4           you keep your      -   kind of keep your hands together and don't sit on

     s           them.

     o  JM: Oh, trust me, they're tight. I'm not kidding you.
     z  JO: No, no, we fitted them. They're double-locked. They can't hurt you.
     8  JM: Mr. Ashe is gonna kick the shit out of me.
     g  JO: Who is?
    10 JM: Wayne Ashe.
    1r- JO: Who's that?
    12 JM: Mr. Ashe.
    13 JO: Yeah. Who's Mr. Ashe?
    L4 JM: Wayne Ashe.
    1s JO: Oh, you knowWaYne?
    !6 JM: He was --
    1-7 JO: How do you know him?
    1g JM: He rivas rny case manager at the work release center.
    Le JO: Oh, yeah. Recently?
    20 JM: He still works there at (unintelligible). He's gonna be fucking
    21-     disappointed.

    22 JO: Yeah, he used to work for us.
    23 JM: I know, lieutenant.
    24 JO: I know Wayne very well. Actually, I consider Wayne a friend as well.

          American High-Tech Transcription and Reporting, tnc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 10 of 39 PageID 298

                                                                          l-0

    1 JM: Trust me, he's gonna be really disappointed in me'
    2 JO Yeah, I imagine he is. Um -
    : JM: Oh, man.
    a JO: ls this a Pellet or a BB gun?
    s JM: Uh, pellet gun, I think. BB or pellet gun, airsoft'
    e JO: Yeah. Did you have to paint this in any way or was it -
     z JM: No.
     8 JO: - all black alreadY?
     9 JM: lt came that waY.
    10 JO: Came that way? There was nothing on itthatwould show that itwas
    11     (unintelligible) gun?

    12 JM: No, sir. l promise you that's how it came'
    13JO:No,lbelieveyou.ljustdidn'tknowhowthesethingsworked'
    L4   JM: I didn't even have nothing and no AR2, no nothing'
    J-s  JO: Now where did we get the pepper spray from?
    r-5  JM: ljust bought that at a store.
    li   JO: Which store?
    r-8  JM: Um, Walmart, believe it or not.
     1-9 JO: Walmart also?
     20 JM: Yeah. Bye-bye scooter. I won't never see that again'
     2! JO: All right. So now who did we need to text in here?
     22 JM: Um, go to mY message.
     23 JO: Yeah.
     24 JM: Right there where it says -

          Amedcar High-Tech Transcription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 11 of 39 PageID 299

                                                                                       11

     r   JO:    Here?

     z   JM: Yeah.
     3   JO: OkaY. What do You want me to saY?
     4   JM: You can just tell her, say, "Hey, I'm going to jail sorry' Take care of
     s          the kids."

     6Jo:okay.,'|'mgoingtojail.''And|.mgonnaaskherthequestionsoshe
     7     replies "yes." "l'm going to iail and -

     8 JM: "This is not a joke."
     g JO: - You Please take -
    10 JM: The kids.
    11 JO: -- care of'- how about your dogs?
    12 JM: I'm gonna text my roommate and let him know I'm going to jail'
    13 JO: "l'm going to jail. Can you please take care of the kids?"
    L4 JM: Just tell her "this ain't a joke" so she don't -- so she don't think I'm
    1s      bullshitting just for her to fucking try to call back, so she can call or

    15      something.

    r7 JO: "This ain't no joke." Um -
    18 JM: That's it, Yeah. I mean --
    19 JO: And what's your roommate's name?
    20 JM: Um, go to mY contacts.
    2r JO: Or we can just - what's his name?
    22 JM: Um, it's gonna be under, I think, "roommate." Let me see which, uh -
    23 JO: (Unintelligible) roommate?
     24 JM:       No.




          American High-Tech Transcription and Reporting, lnc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 12 of 39 PageID 300

                                                                                    L2

     1   JO: "New roommate"?
     2   JM: "New roommate"' right there'
     3   JO: ls that it?
     4   JM: Yeah.
     5   JO: What do we saY?
     GJM:Uh,"Hey,takecareofthedogs'l'mgoingtojail'Uh'ifldon'tgetout'
     7     you got the aPartment."

     g Jo: ..Take care of the dogs. |.m going to jai|. |f I don.t get out, you can have
     9     the aPartment." Good?

    10 JM: Yes, sir.
    r-i-JO:"Hey,takecareofthedogs.l'mgoingtojail'lfldon'tgetout,youcan
     1-2     have the apartment." ls that what you want to say?

     13 JM: Yes, sir.
     1-4 JO: I'm gonna leave it on for a second so that we can see if, uh, especially,
     ls      uh, Mom can hear and call us back' Okay?

     LG JM: Yes, sir. I appreciate it, man.
     li JO: Yeah, no problem. | - | need to make sure that, you know, your kids
     18      ano your -

     !9 JM: I mean, the kids are in --
     20 JO: - your dogs are taken care of. We can't leave them.
     2r JM: I mean, my kids are in Orlando with my dad.
     22 JO: Okay. Well -
     23 JM: So -
     24 JO: Yeah, but she still needs to know that. That's good that you - you

           American High-Tech Transcription ard Reporting, lnc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 13 of 39 PageID 301
                                                                                              L3

     1     thought ofthat.

     2 JM: I was supposed to be having them this year for school
     g JO: Right.
     4 JM: But that ain't gonna happen, obviously Fuck up l just hope the judge
     s      will get me some helP, that's all'

     o JO: Well, you Know, you - if you want the help' they'll get you the help'
     t      OkaY?

     8JM:lmean,ldidn'thurtnobody.lwasn'ttryingtohurtnobody'lmean-
     sJo:No.Andyou.renotbeingchargedwithanykindofcrimeforthat.No
    10           one indicated that you did hurt anybody Okay? These are' uh         -   in


    11           fact, the way it works is the victim is called the state of Florida. There's

    L2           no person that's a victim. Does that make sense? No?

    13    JM: Somewhat, Yes, sir'
    14    JO: There's no, uh, You know --
    1s    JM: Still doesn't make a difference to the State
    rG    JO: No, no, no. That - l'm telling you that - that makes a difference'
    !7    JM: I mean, the State ain't gonna look at it. The only thing they're gonna
    18           look at, "Oh, he's got a history for felonies," blah, blah, blah' Gonna try

    Ls           to send me right back to prison. That's all they're gonna try to do'

    20    JO: Are you on Probation right now?
    2r    JM: No probation, no, sir.
    22    JO: You're - you're free and clear.
    23    JM: Yes, sir.
    24    JO: You're comPletelY released.

          American High-Tech Transcripion and Reporting, lnc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 14 of 39 PageID 302
                                                                                    74

     r JM: All they're gonna try to do is just send me right back to prison' They
     z       ain't gonna try to do nothing to help me.

     : JO: Well, | - | disagree with that. Um, I think that they will try to help you'
                                                                                     I




     4       teally do. They don't - that's not how it works in the real world, man'

      s      You've been there before. You should know that'

      6 JM: Man, they send us to prison. They don't do anything to help us They
      z      don't.

      e JO: Well, maybe not while you're in the prison necessarily' | - l've worked
      9      in the prison system, so I can -- | can -- there's very few programs

     10      inside the prison system. There are some, but not a whole lot' A lot of

     11      it's self-help tYPe stuff.

     12 EV: New message
     13 JM: Should have stayed home. I don't know why I don't just listen to my
     14      conscious [sic].

     15 JO: Why? What'd your conscience say?
     LG JM: Told me to stay mY ass home'
     r'7 JO: Yeah?
     18 JM: That's why I ain't even mad, because I asked for this.
     L9 JO: 'Cause why?
     20 JM: ljust did. ljust knew I did.
     2r JO: Yeah?
     22 JM: Fate will eventually catch you'
     23 JO: (Phone ringing). Your -
     24 JM: That would be her.

           American High-Tech Transcription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 15 of 39 PageID 303
                                                                                                  I5

     :-   JO:                        l'm gonna let you talk to      her'   I'm gonna put you on
                 l'm gonna       -
     2           speakerPhone. OkaY? Here You go'

     s    JM:    HeY, Shakeria. HeY?

     +    SH:    What?

     s    JM:     l'm not in jail. l'm going to    jail.   He   -
     o    SH:    What haPPened now?

     7    JM: Just take care of the kids. All right?
     8    SH: No. Tell me what haPPened.
      e   JM: Being stupid like always' Shakeria.
    10SH:Whatdidyoudothistime?Thisisnotrea|lyagoodidearightnow.
    11            This is    -
    1.2 JM:       Shakeria, |'m not joking. Just take care of the kids. I can't ta|k. A||

    13right?Hewasniceenoughtotextyou.Idon'tknowwhattote||you.
    14            All right?

    1s    SH:     What haPPened?

    !6    JM:     lmpersonating a police officer. Bye, Keria

    ri    SH:     Oh, my goodness. Bye. Thank you.

    18    JO: Did your roommate text back to you?
    1e    JM: Did he?
    20    JO: No, he hasn't. I don't - well -
    2!    JM:      Oh.

    22    JO:      Say   -   say he hasn't, but we'll      -   no, it doesn't look like it'

    23     JM:     You can just call him,       then   See if he'll pick      up   Just   -
    24     JO:     Call him?



           American High-Tech Transcription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 16 of 39 PageID 304
                                                                                        Ib

     r-   JM:    Yeah. See if he'll pick up, I mean'

     z    JO     All right. l'll put him on speaker for you'

     :    JM:    Appreciate it, man. At least you're doing that for me'

     a JO: Well, you gotta get your business in order first'
     s SA: Hello?
     e JM: Sager, it's MobleY.
     z SA: What's uP, boY?
     8 JM: Hey, l'm going to jail.
     g SA: What haPPened?
    10 JM: Something stupid. Um, the apartment's yours. Just take care of it. All
    11     right, man?

     :r2SA:Allright.Listen,man,yougottheaddress'lfyouneedsomething,
     r-3    write to me. All right?

     14 JM: Hey, and the dogs - the dogs are there, man' Take care - please take
     1s     care of Nya and Poseidon' All right, bro?

     16 SA: All right. I got You, man.
     !7 JM: shakeria, um - I don't - | don't have - l'll try to forward you shakeria's
     lsphonenumberandsothatJay|enandJarrettandthemcangettheir
     rg            stuff out of the apartment, but the apartment's yours, man' 'cause I'm

     20            probably gonna sit in jail for a while and     -
     21    SA: Bro, what'd the fuck you do? Tell me.
     22    JM: I impersonated a police officer.
     23    SA: What the hell does that mean?
     24    JM: lt's a felony, that's what it means.

           American High-Tech Transcription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 17 of 39 PageID 305



    r SA: OkaY. Where You at right now?
    2 JM: l,m in the back of the police car. The officer was nice enough to let me
     3callyouandstuff,sohe-heain'tadick'Sojustdothatforme'man'
     4      Um, I don't know - | don't - | don't know what my bond's gonna be

     s      So, I mean, if I can bond out, that's great, but, I mean, even if you - it

     6      you can do that, I can get you the money back l mean, I just -

     z SA: Um, I can tell you right now --'cause ljust had something come up
     I      yesterday that cost me 300 fucking dollars'

     e JM: All right. But hey, the rent's due -
    r-o SA: Um, let me know.
    1t- JM: The rent's due on the 1st. You know the rent's office is Gore-Rabell -
    12       remember this, Gore-Rabell Real Estate'

    r-3 SA: Gore-Rabell Real Estate.
    !4 JM: lt's off of 6th Street, like right down the street -
    1s SA: Off of 6th Street.
    !6 JM: lt's right - it's right down the street from GPD police station'
    !'7 SA: OkaY.
    18JM:Sorent's650amonth.Therent'sinmyname.The|ightsareinmy
    19            name. You got a place to         stay   lt's yours as long as you want it'

    20    SA:     Okay. How am I supposed to pay the light bill?

    2L    JM: Just it'll be debit out of my checking account, so --
    22    SA: l'll just get the money back for you, then'
    23    JM: Of anything, just know - just' um, if you call GRU, you can pay the -
    24            you can pay     -   if you keep the account number to the light bill   -

          American High-Tech Transcription and Reporting, lnc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 18 of 39 PageID 306
                                                                                      t-8

      r SA: Yeah.
      2 JM: -- you can just pay the light bill right over the phone'
      : SA: Okay. Why don't you do me a favor, bro? When you get settled in,
      e      shoot me a letter.

      s JM: All right.
      6 sA: shoot me a letter with all the details 'cause I'm gonna forget all this shit,
      7      dude.

      s JM: All right. All right, Sager.
      9 SA: All right. Good luck to you. I'm here for you if you need me'
     10 JM: Not a Problem.
     r-1 SA: All right. Later, man.
     !2 JM: Appreciate that, man.
     13 JO: No problem. No problem. Leave it on for just a moment in case -
     L4 JM: Nah, that should be it.
     1s JO: Well, we'll leave itthere. ldon't need to turn off this second till you
     16      actually go inside the jail (unintelligible).

     r7 JM: Fuck. Hillary Hines gonna be pissed. Mr. Ashe is gonna be pissed.
     18       Miss C's gonna be pissed. Fuck. I'm looking at what, about four

     L9       charges here?

     20 JO: No, just two.
     2r JM: Appreciate it.
     22 JO: Police officer and carrying a (unintelligible).
     23 JM: Or concealed? All right. Thank you. Hopefully the judge show some
     24       leniency on the weapon even though it's a BB gun. lt's not loaded or



           American High-Tech Transcription and Reporting, lnc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 19 of 39 PageID 307
                                                                                                 T9

     1            anything.

     2     JO:    Well, the pepper spray and the ASP are all weapons' too'

     3             (Unintelligible).

     4     JM:     I   didn't know about that now, I mean.

      5

      e    JO:     No. Now, did this handgun come with this holster? Where'd you get

      7            the holster from?

      e    JM:     I    got it through Amazon.

      e    JO:     Amazon? Okay.

    ].0    JM:     Yeah.

    r-r-   JO:     This is actually a handgun.

     12    JM:     I mean, it wouldn't made a difference if I had the shirt on or not'

     l-3   JO:     Yeah. itwouldn't.

     14    JM:

     l_5           Md&{deg

     l-5   JO:     Yeah, you still couldn't have concealed weapons.

     17    JM:

     i-B   JO:         Yeah, it would just be     -
     19    JM:

     20    JO:         -   be a convicted   -   be, uh, just a misdemeanor. You'd still be going to

     2t                jail.

     22    JM:         That's good to know.

     23    JO:         What's that, man?

     24     JM:        I said that's good   to know. I didn't know that.



            American High-Tech TranscriPtion and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 20 of 39 PageID 308
                                                                                  20

     r EV:       Waiting call.

     2JM:Oh,l'msorry.lgot-ifyoucan'ttexthim,tellhimlightbillneedstobe
    3      paid by the 17th. They're gonna take it out of my account' lt's - it's not

    4      gonna be in the account, so he's gonna have to pay it if he wants the

     s     lights to stay on. ljust - it just dawned in my head for some reason'   I




     5     don't know whY.

     z JO: Okay. That's why I didn't turn it off' By when?
     8 JM: The 17th of this month.
     g JO: August 17th.
    10 JM: Appreciate it. 32.
    11 JO: Thank You.
    12 JM: 32.
    13 JO: Yeah.
    L4 JM: Okay.
    15 JO: What's Your Social again, John?
    15 JM: 59 -- 589-34 --
    17 JO: Uh-huh.
    18 JM: -- 6150.
    rs JO: 61 --
    20 JM: 50.
    2L JO: 50?
    22 JM: Yes, sir. lt's in mY wallet.
    23 JO: Oh, ljust need to --
    24 EV: NCIC probation or supervised release status. FCIC hit.

          American High-Tech Transcription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 21 of 39 PageID 309


     1    JO: lt says you're on probation.
     z    JM: I don't have any probation. I don't have a probation officer.
     3    JO: Oh, that's somebody else.
     4    JM: I was about to say 'cause --
     5    JO: lt does what's called soundex'ing. (Unintelligible).
     e    JM: I was about to say I don't have -
     z    JO: (Unintelligible) release status (unintelligible).
     8    JM:     You scared me just then. You said that. I'm like, well            -
     e    JO:     Yeah, I forgot this thing does, uh        -    it brings up anything that's close as

    10            well as yours. lt's good and bad.

    r-1 JM: I was like, I'm not on probation.
    J-2 JO: Yeah. (Unintelligible).
    r-3 JM: Did you ever see what I got in trouble they say in Georgia for?
    1-4 JO: No. I gotta find - | gotta figure out your Florida one first.
    15 JM: I'm like, l'm still trying to figure out what Georgia is.
    1-6 JO: Yeah, we'll look here in a second.
    r7 JM: Yeah, l'm curious on that one.
    i-B JO: Let me get your Florida one going first.
    19 JM: All right. l promise you I've never been in trouble in Georgia.
    20 JO: Yeah.
    2r JM: That's the God-honest truth. I mean, I might be telling some bullshits,
    22      but -

    23 JO: No.
    24 JM: -- l've never been arrested, I've never had a parking ticket, a speeding

          American High-Tech Transcription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 22 of 39 PageID 310
                                                                                      22
     r           ticket or anything in Georgia.

     z    JO:.   Gotcha. Let's see what we got here.

     :    EV:    There is a message for you.

     +    JO: (Unintelligible) in Georgia.
     s    JM: I know I wasn't in - | didn't have any trouble in Georgia.
     G    JO: 6150?
     z    JM: Yes, sir.
     e    EV: NCIC probation or supervised              release status. FCIC hit.

     s    EV: There is a message for you.
    r-o   JO:     Did you get in trouble as a juvenile, too?

    11    JM:    A long time ago.

    L2    EV:     New waiting call.

    13    JO: Yeah, you were in trouble as a juvenile.
    14    JM: Yeah, that was like a long time ago, though.
    1s    JO: Was it?
    16    JM: Yeah. You could still see that?
    r7    JO: Oh, yeah. Hillary? Do you want to talk to Hillary?
    18    JM: You can - yeah.
    19    JO: Huh?
    20    JM: lf you want me to.
    2r    JO: No, it's up to you.
    22    JM: Hey. Hey. Hello?
    23    HH:     What's going on?

    24    JM:     Not much. Um, everything's pretty much in order. Um, I'm going to jail,



          American High-Tech Transcription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 23 of 39 PageID 311

                                                                                                      23
     l_            so --

     2    HH:     Are you getting ROR'd?

     3    JM:     What's OR       -   what's that?

     +    JO:      No. You're gonna have a bond.

     s    JM:      No. I'm gonna have a bond. The cop            -   the officer's right here. He's   -
     6             he's nice. He's      -   he's not been a jerk or anything to me. He's pretty

     t            fai.     I screwed   up. So -

     8    HH:     Okay. Um, 'cause -- do I need to get ahold of Donna Roland to try to

     9            keep Kara and Nya?

    1-o JM:        lf some   -   Nya and Poseidon are at the house. I mean, they got food in

    11            the closet. Uh, I called Sager and let him know           -
    12    HH:     (Unintelligible).

    13    JM:     So, I mean, they're at the house. So I'm gonna be there, I mean,

    L4            unless -- | don't know. I'm not gonna be able to bond out. I mean, lwill

    l-s           -   l'm gonna have a bond, but I'm not gonna be able to pay it right now

    L6            off my hand.

    ri    HH:     Okay. Are your kids with the         -
    18    JM:     They're with my dad in Georgia. I've already called Shakeria. He

    !9            called Shakeria. We told her, so she knows that I'm going to jail.

    20    HH:     Okay. Sodoyou havethreedogsorjustthetwodogsthere?

    2r    JM:     lt's just the two, Poseidon and Nya.

    22    HH:     Okay. Do we need to get them picked up?

    23    JM:     lf Donna wants to go there and pick them up, that's fine, or Sager can

    24            go there and feed them. I mean, they got            food. I fed them today.   I




          Americar High-Tech Transcription and Reporting, lnc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 24 of 39 PageID 312

                                                                                        z4

    1     already gave them water.

    z HH: Uh-huh.
    3 JM: And they're out on the porch, on the patio'
    4 HH: Did You call Your work?
     sJM:No,lhaven.t.|'mnot-|.m_|'mprettymuchoutofmyjob,Icante||
    6           You that.

     7    HH:   OkaY.

                So right now I'm just worrying about what's gonna happen'
                                                                          that's all'
     8    JM:
     9    HH:   Yeah, lunderstand.

    10    JM:   l'm sorry, Hillary.

    1l-   HH:   lt's okaY, John

    12    JM:   I reallY am.

    ]-3HH:okay.Um,yeah,letmejust-|etmetrytogetaho|dofDonna.cause-
    14     - she still has a keY. Right?

    15 JM: Um, if not, um - what's your name, sir?
    16 JO: Officer O'Ferrell.
                                                                              you the key
     1-7 JM:     officer o'Fenell, if he's nice enough, I mean' he might give

    18     to the house to get the dogs'

    19 JO: Yeah.
     20JM:Hesaidhewil|.Shelivesrightaroundthecorner.Um,here,Ican|et
     2L     you - he can talk to you real quick'

     22 JO: I can hear you. Um' do you live where he lives? Can you meet me at
     23     his apartment in just a few minutes?

     24 HH: Uh, I won't be able to take them on' ljust' uh -

          American High-Tech Transcription and Reponing' lnc'
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 25 of 39 PageID 313

                                                                                            a)

     r    JO:    No, to get his keY at least

     2    HH:    Yeah.

     r    JO: Yeah. l'll give You -
     +    JM: She works with the County.
     5JO:Hewantstogiveyouthe-hewantstogiveyouhiskey'lguess'tohis
     6           apartment.

     7    HH:    OkaY.

     e    JO: Which one of these keYs?
     e    JM: lt'd be the Gator keY, sir.
    10    JO: GatorkeY? OkaY.
    r-1   JM: Yes, sir.
    1.2Jo:Canyoumeetmeoverthereinaboutl5minutesor-.areyounearby?
    r-3   HH:     YeP, I sure will

    !4    JO:     Okay. l'll meet you over there and I'll - l'll drop the key off to you'

    i-5   HH:     All right. Thanks.

    r-5   JO:     Uh-huh. BYe-bYe.

    Li   JM: She works for, um, Animal Services'
     1-8 JO: Oh, very good'
     1-9 JM: She - you ever heard of the Paws on Parole program?
     20 JO: Yeah.
     2r JM: She's in charge of it, the Sherifi. That's how, um, I know her' She was
     22theonewhogotmethejobattheanima|c|inicasthekennelmanager.
     23 JO:        That's PreftY awesome.

     24JM:Yeah.That'swhylsaidlfuckedup'Shelivesright--youdon'teven


           American High-Tech Trarscription and Reporting, lnc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 26 of 39 PageID 314
                                                                                                      26

                  have to go to my apartment. She lives right           -
           JO:    Well, we'll go      -   we'll find her. We'll drive over there on the way

                  (unintelligible).

           JM:    All right.

           JO:    (Unintelligible). Hey, Linda. This is O'Ferrell with GPD. How are you?

                  Hey, that fella we ran earlier, John Mobley, Jr., he's a convicted felon

                  and I am having a time and a half trying to pull all that up on my

                  computer. They changed it. Can you tell me some info? Oh, gosh, it's

                  probably been almost an hour now' I'lljust give you             -   yeah' l'll give you

     10           this. Oh. Yeah, DL number is M140-XXX-XX-XXXX. 10-15, but I need to

     11           get the      -   for my mittimus, I need to get the' uh, other information.

     L2                     He's a convicted felon, um, so I need to know like, uh, what it's

     L5           for, when it was, whatever you all can give me. Yeah, I tried and               I




     I4           couldn't get       it. Yeah, they have did a (unintelligible). He's got some

     15           weapons, impersonating a police officer. Yeah. lt used to be easy to

     L6           do from our laptop and now it's         -   there's too fields for me. l'm a cop;   I




     l'7           need it simple. For you it would be great 'cause there's all different

     18            kinds of fields you could put stuff in, since you know what you're doing'

     t9            Yeah, not going there. No, l'm         -   I'm fixing to retire. Three months left.

     20            Yeah, probably gonna try to go work for (unintelligible). Yeah, I'm

     2I            excited.

     22    EV:     New waiting call.

           EV:     Your incident has been updated.

     24    JO:     l'm Charlie 2 todaY, 421 mY lD.



           American High-Tech Transcription and Reporting, lnc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 27 of 39 PageID 315



     1 EV:      New waiting call.

     2JO:Um,convictedfelon(unintelligible)convictedfelonYeah,hewas
     3          (unintelligible). All right. Yeah. Um, let's see' Okay'      Sure     He said


     4oneofthem--whatwas-|havefivefe|onyconvictionsonyou.oneof
    s           them was fleeing You said. Right?

     6   JM: Oh, you asked me the one I was just in prison for' Right?
     z   JO: Yeah, Yeah.
     e   JM: That was a fleeing and eluding, violation of probation is what -
     9   JO: You got five convictions it says.
    10   JM: Yeah.
    11   JO: OkaY. What were the other four?
    :,:2JM:Twowasfor-onewasforimpersonatinganofficer'|ikeIamnow.
    ].3 Jo: |mpersonating an officer before you've in troub|e for? You went to
    i-4     Prison for that?

    1s JM: No, sir.
    16 JO: Oh, you just got convicted of it.
    !'t JM: I got - that was what I was on probation for'
    r-B JO: On Probation. Oh, okaY.
    Le              Are you showing that on your history? Oh, hey, Matt lt's John

     2oo.Ferre||.ldon.tknow.lguesstheother(uninteIligible)operatorput
    2r            me on hold. I didn't know that. Yeah, ljust need his history' Uh, she

    22            said he had five convictions. I just needed to know what they were for

    23            and the years or dates. Yep, please. ltried to do it on my computer

    24            here and it's killing me. lt's' uh, Charlie    2. Thank you, man'



          American High-Tech Transcription and Reporting, lnc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 28 of 39 PageID 316

                                                                                   28

     r EV: NCIC probation or supervised release status, 32-year-old black male.
     2 JM: Oh, man.
     r JO: Hey. No. He said there's five. I'm just trying - | gotta put something in
     4      my mittimus, so -- flee and elude with what now? Oh, okay, okay'

     s      Hmm. Yeah. Okay. So I got the fleeing and eluding, two counts.

     5      What were the other two, three - two others? Two counts of that?

     z      Yeah, I've tried every which way I could to run it on my thing here and it

     I      -- it - it's not very happy with me right now. Okay. Okay. All right. I'm

     r      just gonna put those in there. All right. All right. I appreciate it, man.

    10       Hey, real quick, are those all the same years? What year were they?

    11       Okay. That was 9 on the impersonation? Okay. All right. That's what

    12       I'm gonna put. Thank you very much. Bye-bye.

    r-3 JM: They're probably gonna bury me this time.
    !4 EV: Your incident has been updated.
    1s JO: Charlie 2 (unintelligible).
    16 EV: New waiting call.
    li EV: Your incident has been updated.
    r-8 JO: Swing by here, get your key off to your friend. Right?
    L9 JM: Yeah. l'll show you her house. lt's right by my house.
    20 JO: Literally right off of 39th, right here on the way' Right?
    2r JM: Yeah, it's right off of 39th, right there.
    22 JO: That's fine.
    23 JM: ljust know she'll - she'll get my dogs taken care of.
    24 JO: Okay. Yeah, she sounds like somebody who will definitely do that for

          American High-Tech Transcription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 29 of 39 PageID 317
                                                                                          29

     1           you. Which side of 39th is it on?

     z    JM: lt's gonna be on the left.
     s    JO: Left going out that waY?
     a    JM: Yeah.
     s    JO: lt's that waY. Right?
     e    JM: Yes, sir. |t's basica||y the street right before you get to my apartments'
     7    JO: OkaY.
     aJM:l'mtryingtothink.There'sone,two--secondstreeton39thwhenyou
     9            pass 13th Street, left, a left though. She lives right there' She's got a

    r-0           black Ford truck. As soon as you turn right there, you'll see it, soon as

    11            you turn on the street.

    1-2 JO:       Okay. Tell me when we need to get ready to turn' Okay?

    13    JM: lt's gonna be not this but the next left.
    L4    JO: Okay. ls that 10th Street or something?
    15    JM: I believe it is. This street coming up right here, yeah'
    16    JO: Right here? OkaY.
    L7    JM: Yes, sir. And her house is gonna be on the left lt's gonna have -
    1s            she's gonna have a black Ford truck.

    rs    JO: You don't think she'll be at your apartment there?
    20    JM: She might have went to my apartment. Her - her house is right here,
    2r             though. lf she's    -
    22     JO: Which one?
    23     JM: See where that ye||ow sign is right there in front of you? See the gate?
    24     JO: Overthere, Yeah, Yeah' Yeah.

           American High-Tech Transcripion arld Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 30 of 39 PageID 318
                                                                                       30
      1   JM:     That's her house right there.

      2   JO'.    Where's your apartment?

      a   JM: Right around the corner.
      +   JO: Right that way?
      s   JM: Yeah.
      6   JO: You want to see?
      z   JM: She might - she might - this is her - this is her house, though, right
      I           nere.

      g   JO:     So she's not here.

     1o   JM:     She might have been        -   she might have went to my house.

     11  JO: Probably at the house waiting on us.
     !2  JM: My apartment is right on - right to the left here when you go back out.
     13  JO: Okay.
     1"4 JM: Go down to the light - to the stop sign, to the stop sign.
     r-s JO: Right here?
     16 JM: No, no. Go straight ahead.
     L7 JO: Okay, okay.
     18 JM: lt's right - literally right off of 39th is my apartments. I live in these
     1-9     apartments right -

     20 JO: ls it the apartments where you can circle all the way around?
     2r JM: Huh?
     22 JO: ls it the ones where you can circle all around behind?
     23 JM: Yeah, it's that one.
     24 JO: Gray ones?

          American High-Tech Transcription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 31 of 39 PageID 319
                                                                                  .'   .t-


    r JM: Yeah, the little gray ones. Right there, literally is right there When you
     2     turn -- when you turn out, just stay in the turn lane. Stay right here'

     r      Right here. See those right here?

     + JO: Gray ones?
     s JM: The apartments right here.
     5 JO: Where? Right there?
     z JM: Keep going - keep going up. Right here. See right here?
     a JO: Yeah, the gray ones.
     9 JM: Yeah, those.
    10 JO: Yeah, yeah. That's what l'm talk -
    11 JM: I was like, where You going?
    12 JO: No, no. I know. No, I just had to get out of the lane, get out of the way
    13      of cars. What's your apartment number?

    L4 JM: Apartment 6.
    1s JO: Back here?
    15 JM: Yes, sir. There she is. That's hertruck rightthere.
    Li JO: Do you want me to give her the Gator key?
    r-8 JM: You can just give her all of them.
    19 JO: Give her all of Your keYs?
    20 JM: Yeah, you can give them all to her.
    2r JO: Okay. He says the whole key ring is yours. I like your dog'
    22 HH: He is Truman. So what's the - what's her -
    23 JO: You can talk to her if You want.
    24 HH: Give me, um - l'm trying to - l'm leaving -

          American High-Tech Traascription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 32 of 39 PageID 320
                                                                                            32
      r JM: lmpersonating -
      2 HH: - Dr. McCullough.
      3 JM: Just tell her l'm going to jail.
      + HH: Well, l'm trying to see if they'll pick up the dogs -
      s JM: Pick up -
      G HH: - instead of bringing them to the shelter or anything.
      7 JM: I don't want them to go to the shelter.
      s HH: Well, nobodY would.
      9 JO: He got his friend already. We texted his - his roommate.
     1o JM: lf Sager won't take them, then -
     11 HH: He's just not gonna be back until Monday lmean, wecan -- lcan
     1-2     come by and get them out and stuff.

     13 JM: I mean, they got food in there.
     1-4 HH:      Uh-huh.

     l-5 JM: But -
     !6 JO: They still need to go to the bathroom.
     1,7 HH: Yeah.
     18 JM: I mean whatever you -               | mean, l'm gonna be in there, so whatever you

     19      think's best with them.

     20 HH: Okay.
     21" JM: Do what you think's best.
     22 HH: What's your - what's your prognosis here?
     23 JM: None.
     24 JO: He's gonna have to see a judge in the morning and then they'll set a

          American High-Tech Transcription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 33 of 39 PageID 321
                                                                                     JJ

     1       bond for him. He'll be able to -

     2 HH'. Morning or SundaY?
     : JO: Yeah, yeah. They do seven days a week. They have to. Yeah, they
     +       do it seven days a week. Um, so he'll have first appearance in the

     s       morning. After that he'll be - he'll be able to call you and let you know

     o       what is status is. I have no idea.

     ? HH: Call my cell, so then I can figure out -
     e JO: lt'll be - it'll be a collect call. They only allow collect -
     e HH: That's fine.
    10 JO: Okay. Just letting You know.
    r-1 HH: (Unintelligible).
    L2 JO: Yeah.
    13 HH: Um, what is the charge?
    L4 JO: Um, carrying a concealed weapon by a convicted felon and
    15       impersonating a police officer.

    r-6 JM: lt wasn't a real gun.
    1-'t HH: Okay. Um, all right. So I'm working on it.
    18 JO: Well, I appreciate that. He said you were -- you were good working at
    rg       the shelter out there, so -- do you know, um --

    20 HH: l've been there 18 Years.
    2L JO: Well, then you definitely know, um, Vern.
    22 HH: Yeah. Vern went to Texas.
    23 JO: Huh? Did he? What? Did not know that.
    24 HH: Yeah. He was on, uh, borrowed time, I think, too.

          Amedcan High-Tech Transcription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 34 of 39 PageID 322
                                                                                  34

      1 JO: Oh.
      z HH: Uh, he'd been there probably 10 years. ltrained him.
      : JO: Well, yeah. His wife used to work for that -
      a HH: Yeah, yeah. Sharon's awesome.
      s JO: Yeah.
      5 HH: Then she broke her leg.
      z JO: Yeah, that ended her career.
      8 HH: Now she's - that was the whole deal for them going to Texas was -
      e JO: Yeah?
     10 HH: - she got some big job offer -
     1r- JO: Right.
     L2 HH: - that was substantially, uh, better'
     13 JO: Yeah, good. TheY were -
     L4 HH: Good people.
     1s JO: They were great people, yeah. I love them. They came up from, uh'
     16      South Florida -

     !7 HH: Yeah.
     r-B JO: - with another fella that used to work here. He actually works up in, um
     19      -- where's he work at now? Up in Georgia or somewhere' man, I think

     20      a communication center. But he was a police officer with North Miami

     21-     Beach and then with us for - for the longest time, so --

     22 HH: Sweet.
     23 JO: Yeah. lt's all good, then. Well, I appreciate you taking care of the
     24            OOgs.




           American High-Tech Transcription and Reporting, lnc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 35 of 39 PageID 323
                                                                                   ,)
     r HH:        Yeah.

      2JO:Allright.He's-he'sbeen--we'vebeen--we'vebeenchattingWe're
      3     doing good. He just has some things he needs to get some help with'

      + HH: Thanks.
      s JO: Yes, ma'am. All right. You all have a good one'
      6 HH: I'm gonna go check on them now.
      z JO: Okay. We'll see You later.
      e EV: New waiting call.
      e JM: (Unintelligible). Thank You
     1o JO: You're quite welcome, man. Like I said, gotta get the animals taken
     11     care of. I understand. Not a problem. Not a problem at all'

     12 JM: lf you can - when we get there, can you send Shakeria her number,
     13      Hillary's number? lt'd be, um, 352 -

     !4 JO: 352 --
     1s JM: Or Shakeria, Shakeria. Go to Shakeria.
     !6 JO: "What about the dogs, bro? | can't take care of them. l'll get Hillary to
     1-7     deal with it. That's cool." Okay? We already did that. So Shakeria?

     18 JM: Yeah. Tell her to call that number to get the boys' stuff.
     rs JO: Call what number?
     20 JM: Uh, 352 --
     2r JO: Okay. Hold on a second.
     22 JM: l'm sorry.
     23 JO: So I'm sending this to Shakeria?
     24 JM: Yeah.

           American High-Tech Transfiiption and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 36 of 39 PageID 324
                                                                                                    36

      1   JO:    Right?

      z   JM:    Yes.

      r   JO:    What's the number? 35          -
      4   JM:    352-281-8501. That's the number             -   that was the person who just   -
      s          she'll have   - just tell her she'll have the keys to the house when you get
      5          the boYs'stuff.

      z  JO: What was her name again?
      8  JM: Hillary.
      g  JO: Okay.
     1o JM: lf you type "Hillary," it should come right up.
     11 JO: That's not the dogs. Right?
     L2 JM: Uh, no. She'll have the key to the - she'll have the key for she can get
     r-3     in to get the boys' stuff.

     14 JO: Okay.
     15 JM: TheirXbox,everything,all theirclothes. Everythingisinmyapartment.
     16 JO: We're good.
     !7 JM: Yes, sir.
     18 JO: .352-281-8501. Hillary has the keys for the boys' stuff."
     rs JM: Correct. Thank you. I know she's gonna have to get in that apartment.
     20      She doesn't have - she doesn't have my roommate's phone number,

     2r      so - Hillary's got my keys, so -

     22 JO: Gotcha. Here we go now. Taken care of.
     23 JM: Thank you. Just lay down and wear it.
     24 JO: Huh?

          American High-Tech Transcription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 37 of 39 PageID 325


      1   JM:     I   said l'm just gonna lay down and wear it.

      2   JO'.   Well, frankly, (unintelligible) your attorney or public defender or judge,

      :          whatever, if you know you need to get some help, it's probably a step in

      +          the right direction for you. Okay? John?

      s   JM:     Yes, sir.

      6   JO: Okay. (Unintelligible) get that help. All right?
      z   JM: Yes, sir.
      I   JO: (Unintelligible).
      9   JM: Mr. Ashe would like to hear from you.
     1o   JO: What that's?
     11   JM: lf you can call Wayne Ashe, he would love to hear you.
     !2   JO: Well, when you call him, after you get settled in up here and eveMhing
     13           -    he's got my number.

     !4   JM: I don't know his - | don't know his number. lt's in my phone.
     1s   JO: Oh. Um -
     L6   JM: lt's in my phone, though. I have his personal number.
     !7   JO: I have - | have his number. l'll get it.
     18   JM: Just - just call him and let him know.
     1e   JO: I will.
     20   JM:     Appreciate    it.   lf you could do that for   me. He's gonna be disappointed,

     2L           but I owe him that much respect to let him know.

     22   JO:     I   surely will. That's not a problem.

     23   JM:     This is where I was at work release.

     24   JO:     Yeah, when it was a work release center.



          American High-Tech Transcription and Reporting, lnc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 38 of 39 PageID 326
                                                                                     38

      r JM: lt's still a work release.
      2 JO: That's not.
      3 JM: No, it's still work release.
      4 JO: lt's a homeless camP now.
      s JM: No. The front part is work release.
      6 JO: Oh, is it still?
      r JM: Yeah.
      e JO: I thought that was up here.
      e JM: No, that's -- that's the jail work release.
     10 JO: Oh, okay.
     1r- JM: That's prison work release.
     L2 JO: Okay. I didn't know they still -
     13 JM: The front part is. lt's ran by Santa Fe.
     L4 JO: Uh-huh. Did not knowthat.
     i-s JM: Mr. Ashe is in charge. He's - he's like the second and third person in
     16      charge of it. No, l've never been in this jail before. Now I have, or I am.

     r7      Appreciate you being so nice.

     r-8 JO: Well, you know, you set the tone. I usually try to keep it that way.
     19 EV: Your incident has been updated.
     20 EV: Hello. You have been answered by the Alachua County (unintelligible).
     21, Rl: (Unintelligible) Jail. This is Rick speaking.
     22 JO: Hey, this is Officer O'Ferrell, GPD. l'm at the, uh, entrance to the sally
     23      port with, uh, one male adult.

     24 Rl: 10-4.

          American High-Tech Transcription and Reporting, Inc.
Case 6:20-cr-00098-CEM-EJK Document 61-3 Filed 12/17/20 Page 39 of 39 PageID 327

                                                                                             39
        r     JO:      Thank you.

        z     JM:     They have somewhere I can take this off so nobody won't see me.

        :              Right?

        4     JO:     Say that one more time. yeah, yeah, we,re gonna    __   we'll
        s             (unintelligible).

        e     JM:     Appreciate it. you know how it is if you worked in the prison system

        r             before.

        8
       JO: Yeah.
        g
       JM: Oh, man.
    10 JO: Got it? (Unintelligible).
    11                           (END OF RECORDTNG)

   t2                                                                                 :'


   L3

   1A


   l-5

   IO


   T7

   18

   t9


   2t
   22       Transcribed by: lam/lam/ms




            American High-Tech Transcription and Reporting, Inc.
